Citation Nr: 1423357	
Decision Date: 05/22/14    Archive Date: 05/29/14

DOCKET NO.  12-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether the appellant can be recognized as the Veteran's surviving spouse for the purposes of entitlement to Department of Veterans Affairs (VA) death benefits.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans' Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1973 to May 1975.  He died in December 2008.  The appellant is claiming nonservice-connected pension benefits as the widow of the Veteran.

This matter came to the Board of Veterans' Appeals (Board) from a December 2010 administrative decision of the VA Pension Management Center in Milwaukee, Wisconsin.

The appellant testified before a Board hearing in November 2013.  A transcript of this hearing is of record.


FINDINGS OF FACT

1. The appellant and the Veteran were married to each other in 1999 and the appellant was the Veteran's lawful spouse at the time of his death in December 2008.

2. The evidence of record shows appellant did not continuously cohabitate with the veteran prior to his death, but her statements that her separation from the veteran was procured by him without fault on her part are consistent with the evidence of record.

3. No evidence of record indicates the appellant has remarried or lived with another person and held herself out openly to the public to be the spouse of such person.


CONCLUSION OF LAW

The appellant is entitled to recognition as the Veteran's surviving spouse for VA purposes.  38 U.S.C.A. § 101(3), (31) (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52; 3.53 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

The appellant seeks recognition as the surviving spouse of the deceased Veteran for VA benefit purposes.  The Board notes that the term "surviving spouse" means a person of the opposite sex who was the spouse of a Veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the Veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse or in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. § 3.53.

"Spouse" means a person of the opposite sex whose "marriage" to the veteran meets the requirements of 38 C.F.R. §§ 3.1(j), 3.50(a).  "Marriage" means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).

The evidence establishes that the appellant and the Veteran were legally married; this is illustrated by a marriage certificate showing they were married in June 1999. The Board also finds that no evidence of record indicates that their marriage was terminated by divorce decree.  However, evidence of record does indicate that the Veteran and the appellant did not live together at the time of his death in December 2008.

In Gregory v. Brown, 5 Vet. App. 108 (1993), the United States Court of Appeals for Veterans Claims identified a two-part test to determine whether a spouse can be deemed to have continuously cohabited with a Veteran even if a separation has occurred.  First, the spouse must be free of fault in the separation.  Gregory at 112.  Second, the separation must have been procured by the Veteran or due to his misconduct, with the fault determination based on an analysis of the conduct at the time of separation.  Id.   

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).

As such, in accordance with Gregory, the Board finds that, although the appellant did not continuously cohabitate with the veteran prior to his death, there is no contradictory evidence concerning her statements that the Veteran procured the separation without fault on her part.

At the November 2013 Board hearing the appellant testified that she and the Veteran separated intermittently throughout their marriage though they would continue to see each other during these separations.  The appellant further testified that the last time they separated the Veteran unexpectedly left while the appellant was at church and that this was at most just a few months prior to his death.  The appellant also indicated that the Veteran had drug and alcohol problems and at times he was abusive towards the appellant.  The appellant points to these issues as the causes of the marital strife that lead to the separation.  November 2013 Board Hearing Transcript.  The Board notes that multiple statements from persons who knew the appellant and the Veteran are of record and support the appellant's contention that the Veteran abused drugs and alcohol.  See March 2013 B.H. Statement, November 2013 D.E. Statement, S.B. Statement 2013, November 2013 R.H. Statement.

The Board acknowledges that January 2002 VA treatment notes indicate that the Veteran reported the appellant was verbally abusive towards him and he felt the appellant needed to change prior to him moving back in with her.  Further, a January 2002 substance abuse treatment program note indicates that the appellant and the Veteran mutually agreed that they had done hurtful things to each other and it was best for them to remain apart until the appellant could attend counseling and the Veteran could spend more time sober and learning to deal with family stress.  While this is an indication that the appellant may have borne some of the responsibility for any separation around January 2002 it does not indicate the appellant had any fault in the most recent separation.  Fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory at 112.  

As discussed, the appellant's uncontradicted testimony is that throughout her marriage to the Veteran they separated intermittently.  They were living together until the Veteran moved in with his mother, at most, a few months prior to his death.  In light of the fact that the Veteran had moved back in with appellant after the January 2002 VA treatment the Board is of the opinion that such treatment does not have bearing on who is at fault for the most recent separation.

Finally, there is no evidence of record that indicates that since the Veteran's death the appellant has remarried or has lived with another person and held herself out openly to the public to be the spouse of such other person. 
 
In sum, based on conduct at the time of separation, there is no evidence that the appellant is at fault for the final separation with the Veteran.  Though some evidence suggests the appellant may have been partially at fault for a previous separation the evidence shows that the Veteran had reconciled with the appellant and moved back in with her since that separation.  The final separation was procured by the Veteran.  It was the result of marital strife caused by his own drug and alcohol abuse.  The Veteran, without informing the appellant, packed up and left while the appellant was at church.  Not long after this the Veteran died.  Since his death the appellant has neither remarried nor lived with another person that she held out as her spouse.  Therefore, the Board finds that she is entitled to recognition as the Veteran's surviving spouse for VA benefits purposes.  See 38 C.F.R. §§ 3.50, 3.53.



ORDER

The appellant is entitled to recognition as the surviving spouse of the veteran for the purpose of VA benefits; the appeal is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


